Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filed on 11/12/2020 for application 15/957143.
Claim 1 has been amended.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 13, and 18 recite inputting a question, determining an answer and outputting the answer. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an interface and processing system, which are additional elements that are recited at a high level of generality (e.g., the interface displays information) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the interface and processing system language is incidental to what they configured to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of  receiving a question which is considered limitation directed to insignificant extra-solution activity that does not amount 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 22, where “, the method is implemented by the system of FIG. 7 or another system.  For example, the method is implemented by a computer, server, or other processor.  A radiology report is loaded from memory.  An interface receives the question.  A computer (e.g., processor) applies the machine-learnt network and any other natural language processing (QA system) based on the question and the radiology report.  The computer outputs an answer to the question based on the information in the input radiology report.  The output answer may be stored in memory or displayed on a display device.  Different devices may be used.”

Paragraph 32, where “In act 12, the interface, memory, and/or processor inputs the question and a radiology report into the QA system.  The patient-specific question and the radiology report for that patient are input to the natural language processing system for an answer.

Paragraph 62, where “Reviewing the entire radiology report again may be avoided by asking a question and receiving the answer.  Where the radiologist uses different expressions or terminology, the physician may receive an answer that avoids confusion, assisting in diagnosis, prognosis, and/or treatment.”


The claims recite the additional element of receiving a question which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12, 14-17, and 19-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigauf et al. (US 2016/0350919 A1).

In claim 1, a method for obtaining information from a radiology report based on machine learning, the method comprising:
Steigauf teaches:
receiving from interface hardware a question about a patient (Para. 20 and 58 wherein information about a patient can be searched);  
inputting the question and a radiology report from medical imaging of the patient into a natural language processing system, the natural language processing system comprising a deep machine-learnt network having been trained to contribute to extraction of an answer from patient-specific input (Para. 58-61) ;  

outputting the answer (Para. 62-63). 
 
As per claim 3, Steigauf teaches the method of claim 1 wherein receiving comprises receiving the questions from a treating physician of the patient (Para. 58-62). 
 
As per claim 4, Steigauf teaches the method of claim 1 wherein determining comprises deriving question information from the question by the deep machine-learnt network (abstract, Para. 36 and 42). 
 
As per claim 5, Steigauf teaches the method of claim 1 wherein determining comprises deriving radiology report information from the radiology report by the deep machine-learnt network (Para. 43). 
 
As per claim 6, Steigauf teaches the method of claim 1 wherein determining comprises extracting sentences or phrases from the radiology report by the deep machine-learnt network (Para 50, and claim 17). 
 
As per claim 7, Steigauf teaches the method of claim 1 wherein determining comprises extracting evidence from sentences or phrases from the radiology report, the evidence extracted by the deep machine-learnt network (Para 50, and claim 17).

As per claim 8, Steigauf teaches the method of claim 1 wherein inputting comprises inputting only the question and the radiology report and wherein determining comprises determining the answer only from information in the radiology report (Para. 39, 40, and 52).
 
As per claim 9, Steigauf teaches the method of claim 1 wherein inputting the question comprises inputting the question where the question is different than any question used to train the deep machine-learnt network, and wherein inputting the radiology report comprises inputting the radiology report where the radiology report is different than any radiology report used to train the deep machine-learnt network (Para. 26, 28, and 84). 
 
As per claim 10, Steigauf teaches the method of claim 1 wherein inputting the question comprises inputting as text without selection from a list (Para. 51 and 55). 
 
As per claim 11, Steigauf teaches the method of claim 1 wherein the deep machine-learnt network comprises at least first and second deep machine-learnt classifiers, and wherein determining comprises: 
extracting content, type, and anatomy location from the question by the first deep machine-learnt classifier (Para. 47 and 69), 
parsing the radiology report into a template by the second deep machine-learnt classifier (Para. 28 and 50), 

generating the answer from the selected text (Para. 47 and 69). 
 
As per claim 12, Steigauf teaches the method of claim 1 wherein the deep machine-learnt network comprises at least first and second deep machine-learnt classifiers, and wherein determining comprises: 
extracting content, type, and anatomy location from the question with the first deep machine-learnt classifier (Para. 47 and 69), 
separating the radiology report into sentences or phrases (Para. 51 and 69);
 identifying candidates of the sentences or phrases by the second deep machine-learnt classifier, selecting parts of the sentences or phrases, and generating the answer from the selected parts (Para. 51 and 55). 

Claims 13-20 recite substantially similar limitations as seen in the above claims and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf et al. (US 2016/0350919 A1) in view of Taira (US 2003/0105638 A1)

As per claim 2, Steigauf teaches the method of claim 1. Steigauf does not explicitly teach however Taira teaches wherein receiving comprises receiving the question from the patient (Para. 39-40 and 60 wherein the patient enters in the information, i.e. the questions that needs to be extracted/analyzed).
.

Response to Arguments
i.	Applicant argues the 101 rejection. The Applicant states that the claims do not fall into one of the three groupings of subject matter, but instead the claims is directed to natural language processing performed by a machine-learnt network. This is necessarily applied by a machine or processor, not a human. Further, the applicant that the claims do not recite a judicial exception. The Applicant states while, receiving, inputting, determining, and outputting may be human activity, claim 1 as a whole is directed to a question-answer system performing in a way not previously performed. In addition, the Applicant argues that the claims provide significant improvement over prior methods. Claim 1 is directed not just to a QA system and not just to an artificial intelligence-based system, but to a natural language processing system using machine learning techniques to handle patient-specific questions.
The Examiner respectfully disagrees. Having a machine or processor in the claim does not imply that the claim does not fall into one of the three grouping. The claim recites the steps of answering a question using deep machine-learnt network. That is other than reciting by a machine learnt network, nothing in the claim elements precludes 

ii.	Applicant argues the art rejection. The Applicant states that Steigauf train the deep learning model to recognize a condition or indication. Steigauf does not have a deep learning model that was trained to contribute to extraction of an answer and does not determine an answer to a question using the deep machine-learnt network.  The Examine respectfully disagrees. Steigauf extracts information/data using deep learning to search for answers of a given question; i.e. Steigauf extracts the data (the question) to determine a medical condition (the answer) using deep learning.   
Applicant other arguments simply rehash issues already addressed in the above office action or are similar to the arguments made in claim 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686